Paterson, J., dissenting.
I concur in the judgment in so far as it directs a modification of the decree, but am unable to concur with the majority in their construction of the contract between the Wilsons and the Kewen s. I am unable to see in that contract an intention on the part of the parties thereto to convey or partition their water rights. The object of the contract was to secure water for the tract of land then owned by the *77respective parties. Wilson could not get it upon his land—portions of his land — without crossing the lands of Kewen. Kewen could not get it upon certain portions of his land, which be desired to irrigate, without the use of the ditch he had constructed on Wilson’s land. It seems that Wilson never used this ditch, but he could get water on his land lying east of Lake Vineyard by ditches, flumes, and aqueducts, through which to carry the water upon and across Kewen’s land. Each granted to the other an easement for the purpose of conducting the water upon his land. In fixing the time each was to use the water, they did not necessarily convey any water right; and in the absence of an intention to do so clearly appearing in express and unequivocal terms, it should not be held that they did.
If a third person had purchased the land lying below the 154.32 acres owned by Kewen, he certainly would not have been bound by the contract between Wilson and Kewen. He could have maintained his right to the use of the waters of the stream as a riparian proprietor, notwithstanding the fact that the stream had its source on the lands of Wilson. (Kidd v. Laird, 15 Cal. 179; 76 Am. Dec. 472; Nevada Co. & S. Co. v. Kidd, 37 Cal. 311; Gould v. Stafford, 77 Cal. 68.) As between themselves, of course, Wilson and Kewen could dispose of their water rights as they chose; but they could not affect the rights of lower proprietors, and I am unable to see how the defendant can be estopped from claiming the same right that any other purchaser of the land below the Kewen lands would have had as a riparian owner. If he had owned the lower tract at the time the contract was entered into by Wilson and Kewen, or if he had purchased it before he purchased the Kewen tract, it does not seem to me that he would have lost his rights as a riparian owner of the first tract purchased simply because his second grantor had entered into the contract with Wilson. I am at a loss to understand why he waived his *78riparian rights as owner of the lower tract by purchasing the Kewen tract. When he purchased the lower tract he took with the grant all the right that any other grantee could have taken.
But, as stated before, it seems clear to me that the only object of the parties to the contract was to secure the right of way, each from the other, for conducting water across the land, — the agreement as to the time each was to use the water being a mere matter of convenience,— and the use of the water contemplated by the parties was confined to the lands then held by them. It may be, and doubtless is, true that the defendant is entitled to use the water on the Kewen tract only, in accordance with the terms of the contract between Wilson and Kewen, and that he would have no right to use the ditch or pipes located above for the purpose of conducting water upon the lower tract,— the tract below the land held by Kewen at the time the contract was made; but as to such lower tract, I think the defendant is entitled to use the water in the same manner as if no contract had ever been entered into between Wilson and Kewen, and as if defendant had never purchased the upper tract from Kewen.
The defendant did not in express terms set up his right as a riparian proprietor in the lower tract, and there may be a doubt as to whether such right has been litigated herein. If the issues and the decree do not cover the rights of the defendant as riparian owner of the tract below, regardless of the contract, what I have said is inapplicable to the case; but it seems to me that the decree determines all the rights of the defendant to the use of the water, without regard to any particular tract of land. I therefore dissent from that portion of the judgment which sustains in part the decree of the court below.
Rehearing denied.